Citation Nr: 1829468	
Decision Date: 06/11/18    Archive Date: 06/27/18

DOCKET NO.  14-30 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death

2.  Entitlement to Dependency, Indemnity and Compensation (DIC) benefits under the provisions of 38 U.S.C. § 1310.


REPRESENTATION

Appellant represented by:	Karen Vessell, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from October 1969 to February 1978.  The Veteran is a Vietnam Era Veteran who served in the Republic of Vietnam.  The Veteran also served during Peace Time.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran passed away on July 23, 2011.  The appellant is the Veteran's surviving spouse. 

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A written transcript of the hearing has been associated with the claims file.

The Board notes that service treatment records were associated with the file after the last statement of the case (SOC) in June 2014.  The Veteran's service treatment records were considered in the SOC, including the dates of the records referenced. Thus, evidence indicates that these records were considered by the RO, a waiver is not necessary, and therefore this matter is properly before the Board.

The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
FINDINGS OF FACT

1.  The Veteran was not service-connected for any disability prior to his death.

2.  The evidence demonstrates that the Veteran's cause of death was for causes not presenting themselves during service or subject to presumptive service connection, to include as due to exposure to herbicidal agents.

3.  The Veteran and appellant were married in February 1994, and were still married at the time of his death.


CONCLUSIONS OF LAW

The Veteran's death was not caused, nor materially contributed to by a service-connected disability.

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C. § 1310 have not been met.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.12 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when a complete or substantially complete application for benefits is filed, VA must notify a claimant and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Peligrini v. Principi, 18 Vet. App. 112 (2004).

If, however, the notice was not provided or was otherwise inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and re-adjudicating the claim.  Re-adjudication may occur by issuing a statement of the case (SOC) or supplemental SOC (SSOC), so long as the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Prejudicial deficiencies in the riming or content of the VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2009) ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889 (Fed. Cir. 2007).  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim...serviced to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claimants, and therefore found the error harmless).

In this case, the RO provided the Appellant with VCAA notice in March 2013, prior to the June 2013 Rating Decision.  She was provided with a second letter in March 2014, prior to the June 2014 SOC, informing her of outstanding evidence to support her claim.

Given the foregoing, the Board is satisfied that the RO provided proper VCAA notice in compliance with 38 U.S.C. § 5103.

VA also has a duty to assist the appellant in developing her claim.  This duty includes assistance with the procurement of records and providing an examination when necessary to decide the claim.  38 U.S.C.A. § 5103A (2012); 38 C.F.R. § 3.159 (2016).  Review of the claims file indicates that the Veteran's service treatment records were obtained as well as VA treatment records.  The appellant identified that the Veteran had been treated at both Vanderbilt Hospital and General Hospital in Nashville, Tennessee.  See Statements in Support of Claim, dated March 2012 and July 2012.  The Board notes that records from Vanderbilt Hospital concerning the Veteran's treatment are contained within the record.  

However, the RO additionally attempted to obtain records from the General Hospital in Nashville, Tennessee, on two occasions, without response.  See MAP-D Development Letters, dated May 2013; 38 C.F.R. § 3.159(c)(1) (2017).  The Appellant was notified of these attempts and her outstanding responsibilities, consistent with 38 C.F.R. § 3.159(e).  See  MAP-D Development Letter, dated May 2013.  The record does not suggest the existence of any additional evidence that might be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in developing the Appellant's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board further notes that the appellant's representative stated at the hearing that, although she had reviewed "thousands of records," she had found no diagnosis of ischemic heart disease.  See Hearing Transcript, dated April 2017.  This indicates that the appellant's representative was in possession of medical records of the Veteran.  The appellant was notified that it was ultimately her responsibility to provide evidence to VA.  See MAP-D Development Letter, dated May 2013.  While the VA has a duty to assist the Veteran, the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given that the Board made reasonable efforts to obtain records not in the custody of a Federal department or agency, and neither the appellant nor her representative provided this evidence to the Board, the Board must now make a finding in this case based upon the evidence already of record.  

Accordingly, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown 4 Vet. App. 384 (1003); 38 C.F.R. § 20.1102 (2017).

II.  Service Connection for Cause of the Veteran's Death and DIC

Service connection for the cause of a Veteran's death requires a showing that either the fatal disorder or disease was incurred in, or aggravated by, service or, in some instances, was manifest to a compensable degree within one year of service discharge.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  Service connection also may be granted based upon evidence that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310 (2012); 38 C.F.R. §§ 3.310(a), 3.312 (2017).

Under 38 C.F.R. § 3.312(b) (2017), a "service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  A contributory cause of death, however, is inherently one not related to a principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (2017).  It is not sufficient to show that it causally shared in producing death; rather, it must be shown that there was a causal link.  Id.   Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the view of whether there were resulting debilitating effects and general impairment of health and to an extent that would render a person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.

In this case, the Veteran passed away on July 23, 2011, over 30 years after discharge from service.  During the Veteran's lifetime, he was not service-connected for any disability.  The Death Certificate indicates that the primary cause of the Veteran's death was cardiac arrest, with secondary and tertiary causes being gastrointestinal bleed and seizure disorder, respectively.  No other significant condition was listed on the Death Certificate.  The corresponding Report of Death from Vanderbilt University Medical Center had findings consistent with the Death Certificate.  See Private Treatment Records, dated July 2011.  

Review of the Veteran's service treatment records (STRs) and DD-214 reveal no evidence of in-service onset of either a gastrointestinal bleed or a seizure disorder.  STR Examinations are negative for reports and findings of either seizure disorders or gastrointestinal complications.  See STRs, dated September 1969 through December 1977.

In October 1993, the Veteran was hospitalized for a stroke with right sided hemiplegia.  See Private Treatment Records, dated October 1993; VA Treatment Records, dated November 1993.  The Board notes that this stroke was caused by reasons that were not service related in nature.  See VA Treatment Records, dated November 1993.  Subsequent VA treatment records state that the Veteran's seizure disorder was as a result of the Veteran's stroke.  See VA Treatment Records, dated July 2011. 

The Veteran had a percutaneous endoscopic gastrostomy tube placed in October 1993.  See Private Treatment Records, dated October 1993.  No evidence of a gastrointestinal bleed was noted until the date of the Veteran's death.  See Private Treatment Notes, dated July 2011.

There is no evidence of compensable onset of a seizure disorder within one year of separation from the military.  38 C.F.R. §§ 3.307, 3.309(a) (2017).  The Board acknowledges that the Veteran's Form DD-214 shows service in the Republic of Vietnam.  However, neither gastrointestinal bleed nor seizure disorders are among those contemplated in presumptive service connection due to exposure to herbicidal agents.  38 C.F.R. §§ 3.307, 3.309(e) (2017).  As such, the requirements presumptive service connection for the Veteran's seizure disorder or gastrointestinal bleed are not met at this time.

The Board has considered the evidence, and finds that the Death Certificate, in conjunction with correlating Report of Death from Vanderbilt University Medical Center, are the most probative pieces of evidence in the record.  The Death Certificate lists the primary cause of death as cardiac arrest, with secondary being gastrointestinal bleed and the tertiary cause being a seizure.  The Veteran's cause of death was determined by a licensed medical professional, competent to make findings as to medical and biological causes of death.  There is no evidence that the physician providing these findings is not credible.  The determination of the Veteran's cause of death was made by physical examination of the Veteran upon arrival at the emergency room, including both physical findings and family interview.  As such, the Board finds that this examination and corresponding Death Certificate should be afforded significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant's representative has raised the possibility that the Veteran had ischemic cardiac disease, due to the Veteran's primary cause of death of cardiac arrest.  See Hearing Transcript, dated April 2017.  However, there is no evidence in the record to support this assertion.  The appellant's representative acknowledged that, even upon her review of the Veteran's medical records, there was no diagnosis of ischemic heart disease.  Id.  The appellant's representative further sought to consider both claims of heart palpitations during service and the possibility of hypertension, as secondary to exposure to herbicidal agents, as evidence of service connection for the primary cause of death being cardiac arrest.  The Board concedes that the Veteran had a history of hypertension.  See VA Treatment Records, dated March 2011-July 2011.  However, there is no such support in the record for these assertions of causation of the Veteran's death and finds that they are merely speculative.  Moreover, hypertension is not one of the conditions contemplated for presumptive service connection due to exposure to herbicidal agents.  38 C.F.R. §§ 3.307, 3.309(e) (2017).  As such, the Board does not find these arguments persuasive.

The Board has considered the appellant's testimony that the Veteran complained of chest pain before his death.  The Board has also considered her statement that he died of cardiac arrest due to "other complications due to heart condition."  See Hearing Testimony, dated April 2017; Statement in Support of Claim, dated October 2011.  While the Board acknowledges that the appellant is competent to report what she was told by her spouse, and there is no evidence that she is not credible, she lacks the requisite medical expertise to opine as to either the causation of the Veteran's chest pain or cause of his cardiac arrest, or to any nexus to the Veteran's cause of death.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999).  

Where the evidence fails to show that the Veteran's cause of death was either primarily or contributorily related to a service connected disability, service connection must be denied.  In arriving at the above reference conclusion, the Board notes that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107(b) (2012).  As such, service connection for the Veteran's cause of death must be denied.


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.

Entitlement to Dependency, Indemnity and Compensation (DIC) benefits under the provisions of 38 U.S.C. § 1311 is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


